DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 9, 10, 13 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 			Regarding claims 1 and 13, the claim is amended with a new limitation that states receiving a from a base station, configuration information for a supplementary uplink carrier and receiving, based on the configuration information, RACH configuration information on the SUL carrier which was not described in the original specification.  The specification does not appear to describe receiving RACH configuration information based on receiving prior configuration information.  Para [0098] states after completing the random access procedure, the terminal may additionally receive, from the base station, configuration information on the SUL carrier through higher signal.  This describes the terminal receiving additional configuration information after performing the RA procedure and RACH configuration 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9, 10, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.										Regarding claims 1 and 13, the claim states receiving, from a base station, configuration information for a SUL carrier and receiving, based on the configuration information, RACH configuration information which is unclear.  It is not clear how receiving the RACH configuration information is based on the configuration information.  Does the terminal receive general configuration information on the SUL and then separately receives RACH configuration information for the SUL at a later time?
Regarding claim 13, the claim appears to repeat “perform uplink transmission by using the SUL carrier on which the random access has been performed in case that a SUL carrier activation is not received” and “perform uplink transmission by using the SUL carrier in case that the SUL carrier indication is not received from the base station”.  Claim covers performing UL transmission in case SUL carrier is not received and in the case the indication is received but then appears to repeat the case where UL transmission is performed when the indication is not received again, which is confusing.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0150052, hereinafter Wang, claiming priority date of provisional application 62/586,196) and in view of Alfarhan et al (US 2020/0305186, hereinafter Alfarhan, claiming priority date of provisional application 62/586,095).

1. Regarding claim 1, Wang discloses a method to transmit and receive data through a supplementary uplink (SUL) carrier in a wireless communication system, the method comprising: receiving, from a base station, configuration information for a supplementary uplink (SUL) carrier (configuration information for the SUL carrier, Para [0016] including power control parameters, Para [0017]);				receiving, from the base station, random access channel (RACH) configuration information on a supplementary uplink (SUL) carrier including a threshold for selecting the SUL carrier (RACH configuration for an SUL carrier is broadcasted in RMSI to a UE, Para [0014/15], configuration information includes a threshold, Para [0018]); 								measuring reference signal received power (RSRP) on the downlink carrier (RSRP is measured by the UE on the DL carrier, Para [0018]); comparing the measured RSRP with a threshold for selecting the SUL carrier (RSRP is measured and compared to a threshold, Para [0018]); 				performing the random access on the SUL carrier in case that the measured RSRP is less than the threshold (UE selects SUL carrier for initial access when RSRP is lower than a threshold, then performs RACH on SUL carrier, Para [0018/19]. Also see pages 3-4 of provisional application 62/586,196);													but does not explicitly disclose performing uplink transmission by using the SUL carrier on which a case where the WTRU may receive an indication to use the SUL carrier, Para [0111] and another case where the WTRU may initiate the SUL carrier selection and/or activation based on performing RACH on the SUL carrier, Para [0113], WTRU can perform PUSCH transmission on the SUL carrier, Para [0097], therefore the WTRU can transmit on the SUL carrier in case it receives an indication or in case it does not receive an indication.  Also see Para [0096, 98] from provisional application 62/586,095.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Alfarhan in the system of Wang in order to add carriers to increase wireless performance and to configure the mobile device with additional UL carriers while solving the technical issues it presents.
2. Regarding claims 3 and 19, Wang discloses the method/terminal of claim 2/13, but not further comprising: receiving configuration information about the SUL carrier, wherein the configuration information about the SUL carrier includes information required for data transmission and reception on the SUL carrier.  Alfarhan discloses the WTRU can receive reconfiguration information or complete UL configuration information for the WTRU to active or switch the UL carrier, Para [0096].
3. Regarding claim 13, Wang discloses a terminal (UE, Fig. 5) to transmit and receive data through a supplementary uplink (SUL) carrier in a wireless communication system, the terminal comprising: a transceiver coupled with a processor (initiating and receiving circuit and processor, Fig. 5); receiving, from a base station, configuration information for a supplementary uplink (SUL) carrier (configuration information for the SUL carrier, Para [0016] including power control parameters, Para [0017]); and the processor configured to: receive, from a base station, random access channel (RACH) configuration information on a SUL carrier through a cell common signal of a downlink carrier (RACH configuration for an SUL carrier is broadcasted in RMSI to a UE, Para [0014/15]); measure reference signal received power (RSRP)} on the downlink carrier (RSRP is measured by the UE on the DL carrier, Para [0018]); compare the measured RSRP with a threshold for selecting the SUL carrier (RSRP is measured and compared to a threshold, Para [0018]), performing the random access on the SUL carrier in case that UE selects SUL carrier for initial access when RSRP is lower than a threshold, then performs RACH on SUL carrier, Para [0018/19]. Also see pages 3-4 of provisional application 62/586,196); but does not explicitly disclose performing uplink transmission by using the SUL carrier on which the random access has been performed in case that a SUL carrier indication is not received from the base station nor performing uplink transmission based on the SUL carrier indication, in case that the SUL carrier indication is received from the base station.  Alfarhan discloses a case where the WTRU may receive an indication to use the SUL carrier, Para [0111] and another case where the WTRU may initiate the SUL carrier selection and/or activation based on performing RACH on the SUL carrier, Para [0113], WTRU can perform PUSCH transmission on the SUL carrier, Para [0097], therefore the WTRU can transmit on the SUL carrier in case it receives an indication or in case it does not receive an indication.  Also see Para [0096, 98] from provisional application 62/586,095.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Alfarhan and in view of Choi et al (US 2011/0249582, hereinafter Choi).

4. Regarding claim 9, Wang disclose the method of claim 1, wherein the downlink carrier is system information block (SIB) linked with an uplink carrier, and the downlink carrier and the uplink carrier which are SIB linked and the SUL carrier are included in one cell. Choi discloses one DL CC can be linked to multiple UL CCs, Para [0048], DL CC can have a SIB link to UL CC, Para [0132] and a number of carriers can be assigned in a cell, Para [0050], in this DL, UL and SUL CCs are in one cell. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Choi in the system of Wang in view of Alfarhan to enable aperiodic CSI feedback when using carrier aggregation.
5. Regarding claim 10, Wang disclose the method of claim 9, wherein a bit field for requesting aperiodic channel information includes 1 bit. Choi discloses the eNB can request aperiodic channel state information with a 1-bit CSI request field, Para [0011].
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  In response, the argument is more of an assertion that an actual argument.  Argument is moot in view of the new Alfarhan reference which discloses the amended limitation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461